Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 10/26/2020 have been fully considered but they are not persuasive.
In response to applicant’s argument in pages 12-13, the applicant asserts that “Tomici fails to disclose at least “signalings while maintaining the default bearer and the one or more additional bearers simultaneously, via a control plane, between the user equipment and the trusted wireless local area network according to a quality of service signal comprising a differentiated quality of service based on the quality of service characteristic and the quality of service mapping” and “causing data traffic to be transmitted over the default bearer and the one or more additional bearers, wherein the data traffic is caused to be transmitted according to the quality of service signal.” Examiner respectively disagrees. 

“During examination, the claims must be interpreted as broadly as their terms reasonably allow." MPEP § 2111.01 (I) (citing to In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004)).
"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the .
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., dynamic connection establishment and is also silent with regard to QoS signaling at the control plane level between the UE and a core network node) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As such given the broadest reasonable interpretation, as indicated by par. 44, 45, of TOMICI, mapping the quality of service of the frames to transmit frames with correct priority from the UE and marking per QoS mapping for offloaded traffic to different bearers as further indicated by par. 64, which would indicating traffics are mapped with different QoS and transmitting the traffic accordingly with the QoS that would read on “wherein the data traffic is caused to be transmitted according to a differentiated quality of service based on the quality of service characteristic and the quality of service mapping.” And as indicated by par. 62 and as further indicated by par. 64 of TOMICI, the mapping the WLAN QoS to default and dedicated bearers for offloading uplink from the UE, which would indicating “causing data traffic to be transmitted over the default bearer and the one or more additional bearers”. Therefore, TOMICI teaches “causing data traffic to be transmitted over the default bearer and the one or more additional bearers, wherein the data traffic is caused to be transmitted according to a differentiated 
And given the new reference, VELEV in par. 617 discloses “if only small data (i.e. over signalling connection) is exchanged in the LTE network with the mobile node over the control plane, the default data bearer is still established and active in the LTE network for the mobile node”, which would read on “signaling, while maintaining the default bearer and the one or more additional bearers simultaneously, via a control plane, between the user equipment and the network.”
The combination of TOMICI and VELEV would teaches ““signalings while maintaining the default bearer and the one or more additional bearers simultaneously, via a control plane, between the user equipment and the trusted wireless local area network according to a quality of service signal comprising a differentiated quality of service based on the quality of service characteristic and the quality of service mapping” and “causing data traffic to be transmitted over the default bearer and the one or more additional bearers, wherein the data traffic is caused to be transmitted according to the quality of service signal.” 

The applicant further asserts in pages 13-14 that “determining if multi-connection mode is available between a user equipment and a trusted wireless local area network” is not disclosed by Tomici.” Examiner respectively disagrees since 
“During examination, the claims must be interpreted as broadly as their terms reasonably allow." MPEP § 2111.01 (I) (citing to In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004)).

Given broadest reasonable interpretation of multi-connection mode, in par. 28, 29 of TOMICI, “…Home subscriber server (HSS) 109 or 3GPP AAA server 107 may indicate via STa interface 104 whether access to EPC 119 via S2a interface 106 or the use of non-seamless WLAN offload (NSWO) or both are allowed for a subscriber….”, as indicated the indication or determination of whether of access using the S2a interface and non-seamless WLAN offload (NSWO) for connecting UE to the PGW and WLAN offload to bearers, default and dedicated bearers, as indicated by par. 62, 64 of TOMICI, which are indicating connection modes, are available to the subscriber, which as further evidence by par. 35, 36, “the PDN connectivity service is provided by the point-to-point connectivity between UE 102 and TWAN 101 concatenated with S2a bearer(s) between TWAN 101 and PGW 108”, the S2a bearers including the default bearer and dedicated bearers that connecting the UE to TWAN and the PGW 108 that would further indicating connection modes for the UE connecting to the PGW or trusted or core network. Also as indicted by par. 51, 89 of TOMICI, UE-initiated PDN connectivity, multi-PDN connectivity, which would also indicating multi-mode connection. Therefore TOMICI does discloses “multi-connection mode” and the determination of using the “multi-connection mode” and therefore teaches “determining 
The applicant further asserts in page 14 that ““in an instance in which the multi-connection mode is available” is not disclosed by Tomici.” Examiner respectively disagrees since as indicated above TOMICI does teach multi-connection mode and in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the control plane signaling and multi-connection mode negotiation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, given the broadest reasonable interpretation, in par. 29 of TOMICI discloses the UE attaching or establishing the connection would consider as the indication that the connection is available or the multi-connection mode is available. Therefore, TOMICI teaches “in an instance in which the multi-connection mode is available.”
The applicant further asserts in pages 14-15 that ““establishing a packet data network connection between the user equipment and the trusted wireless local area network to connect the user equipment to a core network with a default bearer” is not disclosed by Tomici.” Examiner respectively disagrees since 
“During examination, the claims must be interpreted as broadly as their terms reasonably allow." MPEP § 2111.01 (I) (citing to In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004)).

	Given the broadest reasonable interpretation, as indicated from above in par. 35, 36 of TOMICI, “the PDN connectivity service is provided by the point-to-point connectivity between UE 102 and TWAN 101 concatenated with S2a bearer(s) between TWAN 101 and PGW 108”, therefore the establishment of the default EPS Bearer QoS from the TWAN 101 to the PGW 108 as in par. 24, 30 of TOMICI with the connection establishment between the UE and TWAN 101 as indicated by par. 29 of TOMICI is to establish the connection between the UE to the PGW 108 or core network through a trusted network using the EPS Bearer QoS, which would indicating the connection of UE to core network with a default bearer. Therefore, TOMICI teaches “establishing a packet data network connection between the user equipment and the trusted wireless local area network to connect the user equipment to a core network with a default bearer.” 

The applicant further asserts in pages 15-16 that ““establishing one or more additional bearers, wherein each of the additional bearers and the default bearer are established with a quality of service characteristic and a quality of service mapping” is not disclosed by Tomici.” Examiner respectively disagrees since 

"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." MPEP 2111.01 (11) citing to Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., connection establishment at the control plane level) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	As indicated above the established default and dedicated bearers are part of the establishment of the PDN connectivity service from the UE to the core network as indicated by par. 35, 36 of TOMICI, therefore, the establishment of the dedicated bearers as indicated by par. 32 of TOMICI with the establishment of the connection establishment between the UE and TWAN 101 as indicated by par. 29 of TOMICI is to establish the connection between the UE to the PGW 108 or core network through a trusted network using the dedicated bearer. And that default and the dedicated bearers associated with quality of service as indicated by table 1, par. 41, 43. Therefore, 

The applicant further asserts in pages 16-17 that “causing data traffic to be transmitted over the default bearer and the one or more additional bearers, wherein the data traffic is caused to be transmitted according to a differentiated quality of service based on the quality of service characteristic and the quality of service mapping” is not disclosed by Tomici.” Examiner respectively disagrees since 
“During examination, the claims must be interpreted as broadly as their terms reasonably allow." MPEP § 2111.01 (I) (citing to In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004)).
"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." MPEP 2111.01 (11) citing to Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).
As such given the broadest reasonable interpretation, as indicated by par. 44, 45 and further evidence by par. 50 of TOMICI, mapping the quality of service of the frames to transmit frames with correct priority from the UE and marking per QoS mapping for offloaded traffic to different bearers as further indicated by par. 64, which would indicating traffics are mapped with different QoS and transmitting the traffic accordingly 
Therefore, the rejection for the claims are maintained. 

In response to applicant’s argument in pages 17-19, the applicant asserts that “Each of dependent Claims 2-9, 11-18, and 20-26 depends from an independent claim that was improperly rejected under 35 U.S.C. §102 as being allegedly anticipated by Tomici. For at least the reasons discussed above with regard to the independent claims, Tomici does not anticipate the independent claims because Tomici fails to disclose at least one of the claim elements of each independent claim.” Examiner respectively disagrees since as indicated from above TOMICI does disclose the independent claims. 



The applicant further asserts in pages 17-18 that “one of ordinary skill in the art at the time of filing would not have found motivation in either Tomici or Hahn to combine these references in the improper manner in which they were combined for this rejection.” Examiner respectively disagrees since
the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, given that TOMICI discloses the multi-connection mode and the QoS mapping as indicated above with regarding to the independent claims with the exception of “the default bearer remains established for a duration of the packet data network connection; and wherein the one or more additional bearers remain established for the duration of the packet data network connection or remain established for a time less than the duration of the packet data 

In response to applicant’s argument in pages 18-19, the applicant asserts that “one of ordinary skill in the art at the time of filing would not have found motivation in either Tomici or Yang to combine these references in the improper manner in which they were combined for this rejection.” Examiner respectively disagrees since 
the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, given that TOMICI discloses the multi-connection mode and the QoS mapping as indicated above with regarding to the independent claims with the exception of the maintaining the default bearer and dedicated bearer establishment, “starting a modify timer; causing a request to a bearer to be transmitted to the user equipment; determining that the modify timer has expired a first time; causing the request to the bearer to be retransmitted; determining that the modify timer has expired a subsequent time,” which disclosed by YANG and by 
The applicant further asserts that YANG fails to teach “modify timer”. Examiner respectively disagrees since there is no explicitly definition is provided in the specification for the term “modify timer” being “bearer modify timer” or as indicated by the specification “T3588” that definition will control interpretation of the term as it is used in the claim. Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) (meaning of words used in a claim is not construed in a “lexicographic vacuum, but in the context of the specification and drawings”). Therefore, the term “modify timer” is given the plain meaning as “[T]he ordinary and customary meaning of a claim term is the meaning that the term would have to a person of ordinary skill in the art in question at the time of the invention, i.e., as of the effective filing date of the patent application.” Phillips v. AWH Corp.,415 F.3d 1303, 1313, 75 USPQ2d 1321, 1326 (Fed. Cir. 2005) (en banc); Sunrace Roots Enter. Co. v. SRAM Corp., 336 F.3d 1298, 1302, 67 USPQ2d 1438, 1441 (Fed. Cir. 2003); Brookhill-Wilk 1, LLC v. Intuitive Surgical, Inc., 334 F.3d 1294, 1298 67 USPQ2d 1132, 1136 (Fed. Cir. 2003) (“In the absence of an express intent to impart a novel meaning to the claim terms, the words are presumed to take on the ordinary and customary meanings attributed to them by those of ordinary skill in the art.”). 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., bearer modify timer) are not recited in the rejected claim(s).  Although the claims In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Therefore, given broadest reasonable interpretation, the “modify timer” is a timer that modify or change or elapse, which the timer as in par. 34, 40 of YANG that elapse until expired to retransmit the message. Therefore, YANG does teach “modify timer”.
Also, as indicated by TOMICI in par. 30, 32, 33, the signaling or message for modified the bearer and the timer as in YANG to retransmitting the message to apply to the transmitting of the message for modified the bearer as in TOMICI would indicating the timer for sending the modified bearer message or as indicated by the applicant the “bearer modify timer” given the broadest reasonable interpretation.
Therefore, the combination of TOMICI, TEVEL, and YANG would teach the claims.

The applicant further asserts in pages 19-20 that “Applicant respectfully submits that none of the cited references, taken alone or in proper combination, teaches or suggests at least “signaling, while maintaining the default bearer and the one or more additional bearers simultaneously, via a control plane, between the user equipment and the trusted wireless local area network according to a quality of service signal comprising a differentiated quality of service based on the quality of service characteristic and the quality of service mapping,” which is now recited by amended 
Therefore, the rejection is maintained. 
    
Applicant’s arguments with respect to claim(s) 1-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 5, 6, 10, 11, 13, 14, 15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over TOMICI et al. (US 20160227467) in view of VELEV et al. (US 20140016614).

Regarding claim 1, 10, 19, TOMICI teaches a method for quality of service differentiation (FIG. 1, 2, par. 52, "With reference to FIG. 1, if UE 102 is only capable of connecting to the EPC 119 via a single RAT at a time (e.g., either cellular or WiFi), ANDSF MO can be extended to include a WLAN QoS parameter 141 to be used for UE 102 access to the associated APs of TWAN 101 identified in the Inter-System Mobility Policy (ISMP), as shown in FIG. 2") via a trusted wireless local area network (101, FIG. 1, par. 24, "FIG. 1 illustrates a simplified architecture for a Trusted WLAN access network (TWAN)"), the method comprising:
determining if multi-connection mode is available between a user equipment (102, FIG. 1) and the trusted wireless local area network (par. 28 "Home subscriber server (HSS) 109 or 3GPP AAA server 107 may indicate via STa interface 104 whether access to EPC 119 via S2a interface 106 or the use of non-seamless WLAN offload (NSWO) or both are allowed for a subscriber"); and 
in an instance in which the multi-connection mode is available (par. 29 "UE 102 initiates an Linitial attachl with TWAN 101 using "TWAN-specific L2 procedures" that are outside the scope of 3GPP. For WLAN, this would be via IEEE 802.11 procedures followed by the IETF EAPoL-Start message that initiates EAP procedures with the 3GPP AAA server 107 through TWAP 115"), the method further comprises: 
establishing a packet data network connection between the user equipment and the trusted wireless local area network to connect the user equipment to a core network with a default bearer (119, FIG. 1, par. 24 "In addition, TWAN 101 may interface with EPC 119 via S2a interface 106 for bearer management procedures with packet data network (PDN) gateway (PGW) 108" and par. 30 "After standard EAP-based authentication, TWAP 115 provides TWAG 117 with the default access point name (APN) retrieved from HSS subscription data via 3GPP AAA server 107. TWAG 117 then selects PGW 108 associated with the APN and sends a GTP-C "Create Session Request" to PGW 108. This request identifies the RAT type as "Non-3GPP" and includes the Default EPS Bearer QoS (as passed down from HSS 109) and a GTP Tunnel Endpoint Identifier (TEID) for TWAN 101"); establishing one or more additional bearers (par. 32 "PGW 108 may also initiate creation of dedicated bearers on the GTP-based S2a interface. TWAN 101 specific resource allocation/modification procedure may be executed in this step in order to support the dedicated bearer QoS" and FIG. 7, par. 62 "At step 188, a dedicated bearer may be established and at step 189, a GTP tunnel is established. The steps within block 187 may be optional. The steps 185 thru steps 189 set up the communication between TWAN 101 and PGW 108"), wherein each of the additional bearers and the default bearer are established with a quality of service characteristic and a quality of service mapping (Table 1 ''This QCI is typically associated with an operator controlled service, i.e., a service where the SDF aggregate's uplink/downlink packet filters are known at the point in time when the SDF aggregate is authorized. In case of E-UTRAN this is the point in time when a corresponding dedicated EPS bearer is established/modified" and par. 40 "User priority O is placed into the Best Effort AC instead of the Background AC to preserve backward compatibility with non-QoS stations since the IEEE considers QoS functionality optional" and par. 41 "The WiFi Alliance (WFA) defined its WiFi MultiMedia (WMM) certification program called WMM-Admission Control (WMM-AC) to ensure that devices requiring QoS (e.g., for VoIP) are only admitted into the network if sufficient resources are available. For example, a WMM client can include a ''Traffic Specification" (TSPEC) in a signaling request to the AP before sending traffic flows of a specific AC type, such as voice" and par. 43 "With respect to QoS mapping, 802.11 u provides QoS mapping for subscription service provider networks (SSPNs) and other external networks that may have their own layer-3 end-to-end packet marking practice (e.g., differentiated services code point (DSCP) usage conventions"); 
signaling, while maintaining the default bearer and the one or more additional bearers simultaneously (fig. 7, par. 28, 62, 63, both the default and dedicated connections or bearers are on), between the user equipment and the trusted wireless local area network according to a quality of service signal comprising a differentiated quality of service based on the quality of service characteristic and the quality of service mapping (par. 44, 45, 63, 64, "The non-AP station 802.11 (STA) may also use TSPEC and TCLAS elements in an add traffic stream (ADDTS) request frame to setup a traffic stream in the WLAN" for transmitting downlink and uplink); and
(par. 45 "Standards do not specify how a UE sets the DSCP value for uplink packets, if at all. UE 102 may, for instance, use the value received in the corresponding downlink packet for the corresponding flow" and FIG. 7, par. 62 "A default PDN connection via TWAN 101 occurs on the initial attach (which may be step 183) and whenever additional PDN connections are requested by UE 102. 3GPP Release 11 supports establishment of a single default PDN connection based on the APN specified in the user's subscription file. 3GPP Release 12 supports establishment of multiple PDN connections including UE-specified PDN connections"), wherein the data traffic is caused to be transmitted according to the quality of service signal (par. 44, 45, "The non-AP station 802.11 (STA) may also use TSPEC and TCLAS elements in an add traffic stream (ADDTS) request frame to setup a traffic stream in the WLAN" for transmitting downlink and uplink).
However, TOMICI does not teach maintaining the default bearer and the one or more additional bearers via a control plane;
	But, VELEV et al. (US 20140016614) in a similar or same field of endeavor teaches signaling, while maintaining the default bearer and the one or more additional bearers simultaneously, via a control plane, between the user equipment and the network (par. 617, The UE will always have signalling bearers (e.g. SRB0, SRB1, SRB2) between the UE and the eNB and at least one default data bearer (DRB, Data Radio Bearer) established within the LTE network…Thus, if only small data (i.e. over signalling connection) is exchanged in the LTE network with the mobile node over the control plane, the default data bearer is still established and active in the LTE network for the mobile node). 
	
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by VELEV in the system of TOMICI to maintain the bearers.
The motivation would have to provide simple management in centralized management. 

Regarding claim 2, 11, TOMICI teaches the method of Claim 1, wherein determining if the multi-connection mode is available between the user equipment and the trusted wireless local area network comprises: receiving an indication for multiple bearer packet data network support from the user equipment (para (0033) "PGW 108 may also initiate a bearer modification procedure for a GTP-based S2a bearer. This procedure is used to update the TFT for an active default or dedicated S2a bearer, or in cases when one or several of the S2a bearer QoS parameters QCI, GBR, MBR or ARP are modified (including the QCI or the ARP of the default S2a bearer), e.g. due to the HSS Initiated Subscribed QoS Modification procedure").

Regarding claims 4, 13, TOMICI teaches the method of Claim 1, wherein the default bearer and the one or more additional bearers comprise wireless local area network control plane bearers, and wherein the default bearer and the one or more additional bearers are established using wireless local area network control plane (par. 28, 30, 88, GTP-C or control plane for creating session with default and dedicated bearers).

Regarding claim 5, 14, TOMICI teaches the method of Claim 1, wherein one or more core network bearers are connected between a trusted wireless access gateway and a core network (par. 35, Trusted WLAN access to EPC 119, the PDN connectivity service is provided by the point-to-point connectivity between UE 102 and TWAN 101 concatenated with S2a bearer(s) between TWAN 101 and PGW 108), and wherein the one or more additional bearers are mapped on a one to one basis with the one or more core network bearers (par. 35, Trusted WLAN access to EPC 119, the PDN connectivity service is provided by the point-to-point connectivity between UE 102 and TWAN 101 concatenated with S2a bearer(s) between TWAN 101 and PGW 108).

Regarding claim 6, 15, TOMICI teaches the method of Claim 1, wherein the data traffic is caused to be transmitted on a bearer based upon a traffic flow template (par. 36, traffic flow template (TFT)).

Claims 3, 12, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over TOMICI et al. (US 20160227467) and VELEV et al. (US 20140016614) as applied to claims 1, 10, 19 above, and further in view of HAHN et al. (US 20190059031).

Regarding claims 3, 12, 20, TOMICI does not teach the method of Claim 1, wherein the default bearer remains established for a duration of the packet data network connection; and wherein the one or more additional bearers remain established for the duration of the packet data network connection or remain established for a time less than the duration of the packet data network connection.
But, HAHN et al. (US 20190059031) in a similar or same field of endeavor teaches wherein the default bearer remains established for a duration of the packet data network connection (par. 147, default bearer when the corresponding PDN connection is terminated); and wherein the one or more additional bearers remain established for the duration of the packet data network connection or remain established for a time less than the duration of the packet data network connection (par. 148, the dedicated bearer is released when no traffic). 

Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by HAHN in the system of TOMICI and VELEV to provide the default bearer remains established for a duration of the connection and the dedicated bearer is released early and establishing the duration for any required time as per the other. 
The motivation would have been to allow for reduce the allocated required resource.

Claims 7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over TOMICI et al. (US 20160227467) and VELEV et al. (US 20140016614) as applied to claims 1, 10 above, and further in view of YANG et al. (US 20110138033).

Regarding claim 7, 16, TOMICI teaches the method of Claim 1, further comprising: establishing/modified the bearer (par. 30, 32, 33); continuing use of the bearer or initiating a request to release the bearer (par. 73, 74, TWAG terminating the FTP-based S2a interface which setup for bearer as indicated by par. 32, par. 80, 86, re-establishing the connection).
However, TOMICI does not teach starting a modify timer; causing a request to a bearer to be transmitted to the user equipment; 
determining that the modify timer has expired a first time; 
causing the request to the bearer to be retransmitted; determining that the modify timer has expired a subsequent time.
But, YANG et al. (US 20110138033) in a similar or same field of endeavor teaches starting a modify timer (par. 34, 40, timer for sending the activation request for bearer); 
causing a request to a bearer to be transmitted to the user equipment (par. 34, 40, timer for sending the activation request for bearer); 
determining that the modify timer has expired a first time (par. 34, 40, timer for resending the activation request for bearer); 
causing the request to the bearer to be retransmitted (par. 34, 40, timer for resending the activation request for bearer); determining that the modify timer has expired a subsequent time (par. 34, 40, resending for n time); and 
continuing use of the bearer or initiating a request to release the bearer (par. 34, 40, notified of failure indicating releasing the bearer from establishing).

The motivation would have been to guarantee the message being received.

Claims 8, 9, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over TOMICI et al. (US 20160227467) and VELEV et al. (US 20140016614) as applied to claims 1, 10 above, and further in view of CHIN et al. (US 20160183156).

Regarding claim 8, 17, TOMICI teaches the method of Claim 1, further comprising: 
deactivating the bearer at a trusted wireless access gateway (par. 73, 74, TWAG terminating the FTP-based S2a interface which setup for bearer as indicated by par. 32).
However, TOMICI does not teach 
starting a release timer; 
causing a request to release a bearer to be transmitted to the user equipment; 
determining that the release timer has expired a first time; causing the request to release the bearer to be retransmitted; 
determining that the release timer has expired a subsequent time; and deactivating the bearer.
(par. 451, 452, expiry timer T3495); 
causing a request to release a bearer to be transmitted to the user equipment (par. 451, 452, expiry timer T3495); 
determining that the release timer has expired a first time (par. 451, 452, expiry timer T3495); causing the request to release the bearer to be retransmitted (par. 451, 452, expiry timer T3495, retransmission of deactivate bearer); 
determining that the release timer has expired a subsequent time (par. 451, 452, expiry timer T3495 on the fifth, abort the procedure and deactivate locally); and deactivating the bearer (par. 451, 452, expiry timer T3495 on the fifth, abort the procedure and deactivate locally);.
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by CHIN in the system of TOMICI and VELEV to retransmitting the request of the release bearer. 
The motivation would have been to guarantee the message being received.

Regarding claim 9, 18, TOMICI does not explicitly teach the method of Claim 1, further comprising: receiving a packet data network disconnect request from the user equipment; and terminating the packet data network connection.
But, CHIN et al. (US 20160183156) in a similar or same field of endeavor teaches receiving a packet data network disconnect request from the user equipment (par. 172); and terminating the packet data network connection (par. 172).

The motivation would have been to retrieve the resource for other.

Claims 21, 22, 23, 24, 25, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over TOMICI et al. (US 20160227467) and VELEV et al. (US 20140016614) as applied to claims 6, 15, 19 above, and further in view of 3GPP TS 23.402 (“Architecture enhancements of for non-3GPP accesses”).

Regard claims 21, 23, TOMICI teaches the method of Claim 6, further comprising: uplink packets based on the uplink packet filters in the TFTs for the S2a bearers of the PDN connection (par. 36, 57).
However, TOMICI does not teach selecting a Wireless Local Area Network Control Plane bearer based on the uplink packet filters in the traffic flow template; and in an instance in which a WLCP bearer cannot be selected based upon the uplink packet filters in the traffic flow template, selecting a WLAN bearer without an uplink packet filter assigned.
But, 3GPP TS 23.402 in a similar or same field of endeavor teaches selecting a Wireless Local Area Network Control Plane bearer based on the uplink packet filters in the traffic flow template (page 260,the UE routes uplink packets to the WLCP bearer or selected WLCP bearer based on the uplink packet filters in the TFTs assigned to the bearers in the PDN connection); and in an instance in which a WLCP bearer (page 260, If no match is found, the uplink data packet shall be sent via the bearer that does not have any uplink packet filter assigned).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by 3GPP TS 23.402 in the system of TOMICI and VELEV to using the WLCP in multi-connection mode. 
The motivation would have been to enables management of PDN connectivity over a Trusted WLAN Access Network.

Regarding claims 22, 24, TOMICI teaches the method of Claim 21, further comprising: and deriving, using at least a quality of service class identifier (QCI), a differentiated service code point (DSCP) value for uplink packets (table 1, par. 31, 44, 45, the uplink DSCP is selected from the downlink DSCP value, which the DSCP value is corresponding to the QCI), wherein the DSCP value is operable to be used to determine at least one of a WLAN 802.11 QoS class, a user priority, or an Enhanced Distributed Channel Access (EDCA) Access Category (TOMICI par. 43, 45, mapping DSCP to user priority (UP)).
But, TOMICI does not teach in an instance in which all WLCP bearers have been assigned an uplink packet filter, discarding the uplink data packet; a quality of service class identifier (QCI) from WLCP bearer level QoS information.
(page 260, If no match is found, the uplink data packet shall be sent via the bearer that does not have any uplink packet filter assigned); and deriving, using at least a quality of service class identifier (QCI) from WLCP bearer level QoS information, a differentiated service code point (DSCP) value for uplink packets (page 260, the UE shall use the QCI in dedicated bearer QoS information to set the DSCP value for uplink packets), wherein the DSCP value is operable to be used to determine at least one of a WLAN 802.11 QoS class, a user priority, or an Enhanced Distributed Channel Access (EDCA) Access Category (page 260, mapping of QoS class to DSCP).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by 3GPP TS 23.402 in the system of TOMICI and VELEV to using the WLCP in multi-connection mode. 
The motivation would have been to enables management of PDN connectivity over a Trusted WLAN Access Network.

Regarding claim 25, TOMICI teaches the non-transitory computer-readable storage medium of Claim 19, wherein the data traffic is caused to be transmitted on a bearer based upon a traffic flow template (par. 36, traffic flow template (TFT))
However, TOMICI does not teach wherein the non-transitory computer-readable storage medium stores program code instructions that, when executed, further cause 
But, 3GPP TS 23.402 in a similar or same field of endeavor teaches wherein the non-transitory computer-readable storage medium stores program code instructions that, when executed, further cause the apparatus to: select a Wireless Local Area Network Control Plane (WLCP) bearer based on the uplink packet filters in the traffic flow template (page 260,the UE routes uplink packets to the WLCP bearer or selected WLCP bearer based on the uplink packet filters in the TFTs assigned to the bearers in the PDN connection); and in an instance in which a WLCP bearer cannot be selected based upon the uplink packet filters in the traffic flow template, select a WLCP bearer without an uplink packet filter assigned (page 260, If no match is found, the uplink data packet shall be sent via the bearer that does not have any uplink packet filter assigned).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by 3GPP TS 23.402 in the system of TOMICI and VELEV to using the WLCP in multi-connection mode. 
The motivation would have been to enables management of PDN connectivity over a Trusted WLAN Access Network.

Regarding claim 26, TOMICI teaches the non-transitory computer-readable storage medium of Claim 25, wherein the non-transitory computer-readable storage medium stores program code instructions that, when executed, further cause the apparatus to: derive, using at least a quality of service class identifier (QCI), a differentiated service code point (DSCP) value for uplink packets (table 1, par. 31, 44, 45, the uplink DSCP is selected from the downlink DSCP value, which the DSCP value is corresponding to the QCI), wherein the DSCP value is operable to be used to determine at least one of a WLAN 802.11 QoS class, a user priority, or an Enhanced Distributed Channel Access (EDCA) Access Category (TOMICI par. 43, 45, mapping DSCP to user priority (UP)).
But, TOMICI does not teach in an instance in which all WLCP bearers have been assigned an uplink packet filter, discard the uplink data packet; and a quality of service class identifier (QCI) from WLCP bearer level QoS information; 
But, 3GPP TS 23.402 in a similar or same field of endeavor teaches in an instance in which all WLCP bearers have been assigned an uplink packet filter, discarding the uplink data packet (page 260, If no match is found, the uplink data packet shall be sent via the bearer that does not have any uplink packet filter assigned); and deriving, using at least a quality of service class identifier (QCI) from WLCP bearer level QoS information, a differentiated service code point (DSCP) value for uplink packets (page 260, the UE shall use the QCI in dedicated bearer QoS information to set the DSCP value for uplink packets), wherein the DSCP value is operable to be used to determine at least one of a WLAN 802.11 QoS class, a user (page 260, mapping of QoS class to DSCP).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by 3GPP TS 23.402 in the system of TOMICI and VELEV to using the WLCP in multi-connection mode. 
The motivation would have been to enables management of PDN connectivity over a Trusted WLAN Access Network.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        01/28/2021